Maxwell, J.
This is an action upon a contract alleged to have been entered into by the defendant with the plaintiff to purchase from it three sewing machines for the sum of $57. The answer is a general denial. On the trial of the cause in the court below a verdict was rendered for the defendant, upon which judgment was rendered.
The questions presented to this court are:
First Did the defendant sign the contract set out in the petition.
Second. Did the plaintiff perform the agreement on its part.
All the evidence tends to prove both of the propositions, and the verdict is against the clear weight of testimony.
The judgment of the district court is reversed and the cause remanded for a new trial.
Reversed and remanded.